DETAILED ACTION
Claims 1-15 are pending.
The Office Action is responsive to the communication filed on 11/8/2022.


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Allowable Subject Matter
Claim 11 is allowed.
Claim 12 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Claim Objections
Claim 13 is objected to because of the following informalities:  The limitation “the user skill set” is recited.  There is insufficient antecedent basis for this limitation in the claim.  Appropriate correction is required.
Claim 14 is objected to because of the following informalities:  The limitation “the user’s initial data set” is recited.  There is insufficient antecedent basis for this limitation in the claim.  Appropriate correction is required.
Claim 15 is objected to because of the following informalities:  The limitation “the user’s expectancy” is recited.  There is insufficient antecedent basis for this limitation in the claim.  Appropriate correction is required.


Response to Arguments
Applicant's arguments filed 11/8/2022 have been fully considered but they are not persuasive.  

Regarding claims 1-10, the applicant argues that the cited references do not teach or suggest the claim limitations with respect to independent claim 1 below.  Dependent claims 2-10 depend, directly or indirectly, from independent claim 1.  The Examiner respectfully disagrees.  The cited prior art describe the claim limitations as briefly outlined below and as described in the rejection of claim 1 below.
selecting one or more sequences of machining types for a feature of one or more features, wherein the selection of the one or more sequences of machining types is based on the feature and a database of prior selections by a user of machining types; (Applicant’s arguments are directed to the cited prior art not teaching a database of prior selections by user; Examiner respectfully disagrees; Roger describes using historical operator behavioral data tool paths and strategies to determine settings for the CNC machine as described in paragraphs 0126 and 0046; Kadono: see the feature data storage 6 as illustrated in figure 1; “The feature data extractor 6 is another process unit which recognizes a specific machining area in an area decided on the basis of geometry data stored in the geometry data storage 5, then extracting features in relation to a three-dimensional geometry of the workpiece within above-mentioned recognized machining area. An extraction and processing of the features comprises two processes, one is a simple geometry extraction that is a comparatively simple process so as to extract comparatively simple geometric elements for example a conical shape or a square pillar shape etc. of the workpiece which can be directly extracted from geometry data within above-mentioned recognized machining area, the other is an extraction of a feature shape of a free curved surface that is a little bit complicated process so as to extract the free curved surface etc. which cannot be directly extracted from geometry data within same area.” Paragraph 0036; Rogers: “In some examples, the action can include automatically determining, based on the received data and historical output data as well as historical operator behavior data, tool paths and strategies for machining a particular 3D geometry. In such an example, the CAM program 112 can account for various factors, including whether a set of parameters broke any cutting tools, induced spikes in spindle load, or executed within a predetermined period of time.” Paragraph 0126; “The proposed method includes learning from historical data and adjustments, improving efficiency and accuracy of jobs executed by a particular CNC machine by tailoring NC programs and operating parameters to the CNC machine.” Paragraph 0021; “In some implementations, the CAM program 112 can automatically determine data to be output by the CNC machine 120. For example, the CAM program 112 can determine, based on various factors including historical use data or current operating parameters of the CNC machine 120, what data to cause the CNC machine 120 to output. The CAM program 112 can also use default settings or data gathering profiles to determine what data the CNC machine 120 should output.” Paragraph 0046; “For example, the software utility 124 can determine, based on various factors including historical use data or current operating parameters of the CNC machine 120, what data to cause the CNC machine 120 to output. The software utility 124 can also use default settings or data gathering profiles to determine what data the CNC machine 120 should output.” Paragraph 0057; “The software utility 124 can use historical data received from the CNC machine 120 to identify a machine event by comparing particular operating parameters and determining whether a threshold difference in a particular parameter value has occurred.” Paragraph 0059)
selecting one or more tools associated with the selected one or more sequences of machining types, wherein the selection of the one or more tools is based on the feature, the selected one or more sequences of machining types, and a database of prior selections by the user of one or more tools; (Applicant’s arguments are directed to the cited prior art not teaching a database of prior selections by user; Examiner respectfully disagrees; Roger describes using historical operator behavioral data tool paths and strategies to determine settings for the CNC machine as described in paragraphs 0126 and 0046; Kadono: see the selection of tool in the setting of cutting method as illustrated in figure 1; “The cutting scenario generator 9 executes two processes, one is to decide an optimal cutting method on the basis of data stored in the tool/cutting data storage 8 and also on the basis of feature data stored in the feature data storage 7, the other is to generate information related to cutting on the basis of the decided cutting method. A setting and processing of the cutting method is to search the tool/cutting data storage 8 on the basis of feature data for setting an optimal cutting mode, an optimal kind of tool to be used, and an optimal cutting condition etc. for each machining area, setting a feed pitch based upon finished surface roughness of a finished surface etc. of the workpiece when a repetitive cutting is requested in a specified cycle, on the other hand, continuously cutting machining area as many as possible when a common tool should be used in many machining area, thus deciding a cutting order for each machining area with considering a cutting efficiency. Here, the setting and processing of the cutting method can be much more easily and speedily executed when the machining area is further divided into a plurality of small area in accordance with the feature shape then above-mentioned cutting method is set for each small area.” Paragraph 0040; Rogers: “In some examples, the action can include automatically determining, based on the received data and historical output data as well as historical operator behavior data, tool paths and strategies for machining a particular 3D geometry. In such an example, the CAM program 112 can account for various factors, including whether a set of parameters broke any cutting tools, induced spikes in spindle load, or executed within a predetermined period of time.” Paragraph 0126; “The proposed method includes learning from historical data and adjustments, improving efficiency and accuracy of jobs executed by a particular CNC machine by tailoring NC programs and operating parameters to the CNC machine.” Paragraph 0021; “In some implementations, the CAM program 112 can automatically determine data to be output by the CNC machine 120. For example, the CAM program 112 can determine, based on various factors including historical use data or current operating parameters of the CNC machine 120, what data to cause the CNC machine 120 to output. The CAM program 112 can also use default settings or data gathering profiles to determine what data the CNC machine 120 should output.” Paragraph 0046; “For example, the software utility 124 can determine, based on various factors including historical use data or current operating parameters of the CNC machine 120, what data to cause the CNC machine 120 to output. The software utility 124 can also use default settings or data gathering profiles to determine what data the CNC machine 120 should output.” Paragraph 0057; “The software utility 124 can use historical data received from the CNC machine 120 to identify a machine event by comparing particular operating parameters and determining whether a threshold difference in a particular parameter value has occurred.” Paragraph 0059)
determining one or more machining parameters for the selected one or more tools, wherein the determined machining parameters are based on the feature, the selected one or more sequences of machining types, the selected one or more tools, and a database of prior determinations by the user of one or more machining parameters; and (Applicant’s arguments are directed to the cited prior art not teaching a database of prior determinations by user; Examiner respectfully disagrees; Roger describes using historical operator behavioral data tool paths and strategies to determine settings for the CNC machine as described in paragraphs 0126 and 0046; Kadono: see the decision of cutting speed as illustrated in figure 1; “The cutting scenario generator 9 executes two processes, one is to decide an optimal cutting method on the basis of data stored in the tool/cutting data storage 8 and also on the basis of feature data stored in the feature data storage 7, the other is to generate information related to cutting on the basis of the decided cutting method. A setting and processing of the cutting method is to search the tool/cutting data storage 8 on the basis of feature data for setting an optimal cutting mode, an optimal kind of tool to be used, and an optimal cutting condition etc. for each machining area, setting a feed pitch based upon finished surface roughness of a finished surface etc. of the workpiece when a repetitive cutting is requested in a specified cycle, on the other hand, continuously cutting machining area as many as possible when a common tool should be used in many machining area, thus deciding a cutting order for each machining area with considering a cutting efficiency. Here, the setting and processing of the cutting method can be much more easily and speedily executed when the machining area is further divided into a plurality of small area in accordance with the feature shape then above-mentioned cutting method is set for each small area.” Paragraph 0040; “In this embodiment, the NC cutting program generator 19 is provided to generate an NC cutting program from tool path data which has been generated as mentioned above. The NC cutting program generator 19 is a process unit to generate a generally used NC cutting program (for example ISO format) on the basis of tool path data stored in the tool path data storage 14, wherein the generated NC cutting program is stored in the NC cutting program storage 20. The output unit 23 also indicates data stored in the NC cutting program storage 20 on the display apparatus, printing out such data by the printing apparatus, storing such data in the recording media such as the floppy disc etc. Therefore, the generated NC cutting program is stored in the recording media through which the NC cutting program will be able to be executed in another NC machine tool. Here, the output unit 23 also plays a role as a program output unit as set forth in claim 5.” Paragraph 0053; “On the other hand, provided with the tool/cutting data rewriting unit 10, data stored in the tool/cutting data storage 8 can be automatically updated. Thus, the operability of the NC machine tool can be effectively improved through an off-line processing owing to such an advantage that tool path data can be generated by both of the numerical controller and the tool path data generator with using the cutting scenario. In addition, it is also possible to generate the cutting scenario through a trace-back of the NC cutting program so as to generate geometry data. This process should be executed when CAD data itself must be corrected to cut the workpiece to an expected geometry.” Paragraph 0061; “When data stored in the cutting scenario storage 11 is rewritten, data stored in the tool/cutting data storage 8 is updated by the tool/cutting data updating unit 10. That is to say, the tool/cutting data updating unit 10 refers to data stored in the cutting scenario storage 11 which has been rewritten, thereafter updating corresponding data stored in the tool/cutting data storage 8. Knowledge obtained through an actual cutting can be reflected on a following cutting owing to above-mentioned data updating function, which means that a learning function can be acquired through the actual cutting.” Paragraph 0052; Rogers: “In some examples, the action can include automatically determining, based on the received data and historical output data as well as historical operator behavior data, tool paths and strategies for machining a particular 3D geometry. In such an example, the CAM program 112 can account for various factors, including whether a set of parameters broke any cutting tools, induced spikes in spindle load, or executed within a predetermined period of time.” Paragraph 0126; “The proposed method includes learning from historical data and adjustments, improving efficiency and accuracy of jobs executed by a particular CNC machine by tailoring NC programs and operating parameters to the CNC machine.” Paragraph 0021; “In some implementations, the CAM program 112 can automatically determine data to be output by the CNC machine 120. For example, the CAM program 112 can determine, based on various factors including historical use data or current operating parameters of the CNC machine 120, what data to cause the CNC machine 120 to output. The CAM program 112 can also use default settings or data gathering profiles to determine what data the CNC machine 120 should output.” Paragraph 0046; “For example, the software utility 124 can determine, based on various factors including historical use data or current operating parameters of the CNC machine 120, what data to cause the CNC machine 120 to output. The software utility 124 can also use default settings or data gathering profiles to determine what data the CNC machine 120 should output.” Paragraph 0057; “The software utility 124 can use historical data received from the CNC machine 120 to identify a machine event by comparing particular operating parameters and determining whether a threshold difference in a particular parameter value has occurred.” Paragraph 0059)
determining a machining workflow prediction in a computer aided manufacturing (CAM) environment based on the selected one or more sequences of machining types, the selected one or more tools, and determined one or more machining parameters, thereby leveraging historical data of a user’s prior selections for the determined machining workflow prediction to make an informed recommendation to the user. (Applicant’s arguments are directed to the cited prior art not teaching a database of prior selections by user; Examiner respectfully disagrees; Roger describes using historical operator behavioral data tool paths and strategies to determine settings for the CNC machine as described in paragraphs 0126 and 0046; Kadono: see the generation of information related to cutting as illustrated in figure 1; “A generation and processing of information related to cutting is to generate information in relation to the cutting (information related to cutting) such as a consumption amount of a tool, a period taken for the tool to reach a wear limit thereof (estimation), set-up data of the tool, a period taken for preparing for the cutting (estimation), a period taken for the cutting (estimation), and a cutting cost (estimation) etc. Thus, decided cutting method and information related to cutting are both stored in the cutting scenario storage 11 as cutting scenarios.” Paragraph 0041; Rogers: “In some examples, the action can include automatically determining, based on the received data and historical output data as well as historical operator behavior data, tool paths and strategies for machining a particular 3D geometry. In such an example, the CAM program 112 can account for various factors, including whether a set of parameters broke any cutting tools, induced spikes in spindle load, or executed within a predetermined period of time.” Paragraph 0126)
Accordingly, applicant’s arguments are not persuasive since the cited prior art describe the limitations in these claims.

For at least these reasons, the rejection of the claims is maintained.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1-3 and 5-10 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2001/0000805 (Kadono) in view of U.S. Patent Application Publication No. 2019/0018391 (Rogers).


Claim 1:
The cited prior art describes a method comprising: (Kadono: “The present invention relates to a tool path data generation apparatus for automatically generating tool path data in relation to position data to transfer a tool and cutting conditions etc. of a tool in an NC machine tool, and also relates to a numerical controller provided with such tool path data generation apparatus.” Paragraph 0002)

Kadono does not explicitly describe based on the databases as described below.  However, Rogers teaches the based on the databases as described below.  
selecting one or more sequences of machining types for a feature of one or more features, wherein the selection of the one or more sequences of machining types is based on the feature and a database of prior selections by a user of machining types; (Kadono: see the feature data storage 6 as illustrated in figure 1; “The feature data extractor 6 is another process unit which recognizes a specific machining area in an area decided on the basis of geometry data stored in the geometry data storage 5, then extracting features in relation to a three-dimensional geometry of the workpiece within above-mentioned recognized machining area. An extraction and processing of the features comprises two processes, one is a simple geometry extraction that is a comparatively simple process so as to extract comparatively simple geometric elements for example a conical shape or a square pillar shape etc. of the workpiece which can be directly extracted from geometry data within above-mentioned recognized machining area, the other is an extraction of a feature shape of a free curved surface that is a little bit complicated process so as to extract the free curved surface etc. which cannot be directly extracted from geometry data within same area.” Paragraph 0036; Rogers: “In some examples, the action can include automatically determining, based on the received data and historical output data as well as historical operator behavior data, tool paths and strategies for machining a particular 3D geometry. In such an example, the CAM program 112 can account for various factors, including whether a set of parameters broke any cutting tools, induced spikes in spindle load, or executed within a predetermined period of time.” Paragraph 0126; “The proposed method includes learning from historical data and adjustments, improving efficiency and accuracy of jobs executed by a particular CNC machine by tailoring NC programs and operating parameters to the CNC machine.” Paragraph 0021; “In some implementations, the CAM program 112 can automatically determine data to be output by the CNC machine 120. For example, the CAM program 112 can determine, based on various factors including historical use data or current operating parameters of the CNC machine 120, what data to cause the CNC machine 120 to output. The CAM program 112 can also use default settings or data gathering profiles to determine what data the CNC machine 120 should output.” Paragraph 0046; “For example, the software utility 124 can determine, based on various factors including historical use data or current operating parameters of the CNC machine 120, what data to cause the CNC machine 120 to output. The software utility 124 can also use default settings or data gathering profiles to determine what data the CNC machine 120 should output.” Paragraph 0057; “The software utility 124 can use historical data received from the CNC machine 120 to identify a machine event by comparing particular operating parameters and determining whether a threshold difference in a particular parameter value has occurred.” Paragraph 0059)
selecting one or more tools associated with the selected one or more sequences of machining types, wherein the selection of the one or more tools is based on the feature, the selected one or more sequences of machining types, and a database of prior selections by the user of one or more tools; (Kadono: see the selection of tool in the setting of cutting method as illustrated in figure 1; “The cutting scenario generator 9 executes two processes, one is to decide an optimal cutting method on the basis of data stored in the tool/cutting data storage 8 and also on the basis of feature data stored in the feature data storage 7, the other is to generate information related to cutting on the basis of the decided cutting method. A setting and processing of the cutting method is to search the tool/cutting data storage 8 on the basis of feature data for setting an optimal cutting mode, an optimal kind of tool to be used, and an optimal cutting condition etc. for each machining area, setting a feed pitch based upon finished surface roughness of a finished surface etc. of the workpiece when a repetitive cutting is requested in a specified cycle, on the other hand, continuously cutting machining area as many as possible when a common tool should be used in many machining area, thus deciding a cutting order for each machining area with considering a cutting efficiency. Here, the setting and processing of the cutting method can be much more easily and speedily executed when the machining area is further divided into a plurality of small area in accordance with the feature shape then above-mentioned cutting method is set for each small area.” Paragraph 0040; Rogers: “In some examples, the action can include automatically determining, based on the received data and historical output data as well as historical operator behavior data, tool paths and strategies for machining a particular 3D geometry. In such an example, the CAM program 112 can account for various factors, including whether a set of parameters broke any cutting tools, induced spikes in spindle load, or executed within a predetermined period of time.” Paragraph 0126; “The proposed method includes learning from historical data and adjustments, improving efficiency and accuracy of jobs executed by a particular CNC machine by tailoring NC programs and operating parameters to the CNC machine.” Paragraph 0021; “In some implementations, the CAM program 112 can automatically determine data to be output by the CNC machine 120. For example, the CAM program 112 can determine, based on various factors including historical use data or current operating parameters of the CNC machine 120, what data to cause the CNC machine 120 to output. The CAM program 112 can also use default settings or data gathering profiles to determine what data the CNC machine 120 should output.” Paragraph 0046; “For example, the software utility 124 can determine, based on various factors including historical use data or current operating parameters of the CNC machine 120, what data to cause the CNC machine 120 to output. The software utility 124 can also use default settings or data gathering profiles to determine what data the CNC machine 120 should output.” Paragraph 0057; “The software utility 124 can use historical data received from the CNC machine 120 to identify a machine event by comparing particular operating parameters and determining whether a threshold difference in a particular parameter value has occurred.” Paragraph 0059)
determining one or more machining parameters for the selected one or more tools, wherein the determined machining parameters are based on the feature, the selected one or more sequences of machining types, the selected one or more tools, and a database of prior determinations by the user of one or more machining parameters; and (Kadono: see the decision of cutting speed as illustrated in figure 1; “The cutting scenario generator 9 executes two processes, one is to decide an optimal cutting method on the basis of data stored in the tool/cutting data storage 8 and also on the basis of feature data stored in the feature data storage 7, the other is to generate information related to cutting on the basis of the decided cutting method. A setting and processing of the cutting method is to search the tool/cutting data storage 8 on the basis of feature data for setting an optimal cutting mode, an optimal kind of tool to be used, and an optimal cutting condition etc. for each machining area, setting a feed pitch based upon finished surface roughness of a finished surface etc. of the workpiece when a repetitive cutting is requested in a specified cycle, on the other hand, continuously cutting machining area as many as possible when a common tool should be used in many machining area, thus deciding a cutting order for each machining area with considering a cutting efficiency. Here, the setting and processing of the cutting method can be much more easily and speedily executed when the machining area is further divided into a plurality of small area in accordance with the feature shape then above-mentioned cutting method is set for each small area.” Paragraph 0040; “In this embodiment, the NC cutting program generator 19 is provided to generate an NC cutting program from tool path data which has been generated as mentioned above. The NC cutting program generator 19 is a process unit to generate a generally used NC cutting program (for example ISO format) on the basis of tool path data stored in the tool path data storage 14, wherein the generated NC cutting program is stored in the NC cutting program storage 20. The output unit 23 also indicates data stored in the NC cutting program storage 20 on the display apparatus, printing out such data by the printing apparatus, storing such data in the recording media such as the floppy disc etc. Therefore, the generated NC cutting program is stored in the recording media through which the NC cutting program will be able to be executed in another NC machine tool. Here, the output unit 23 also plays a role as a program output unit as set forth in claim 5.” Paragraph 0053; “On the other hand, provided with the tool/cutting data rewriting unit 10, data stored in the tool/cutting data storage 8 can be automatically updated. Thus, the operability of the NC machine tool can be effectively improved through an off-line processing owing to such an advantage that tool path data can be generated by both of the numerical controller and the tool path data generator with using the cutting scenario. In addition, it is also possible to generate the cutting scenario through a trace-back of the NC cutting program so as to generate geometry data. This process should be executed when CAD data itself must be corrected to cut the workpiece to an expected geometry.” Paragraph 0061; “When data stored in the cutting scenario storage 11 is rewritten, data stored in the tool/cutting data storage 8 is updated by the tool/cutting data updating unit 10. That is to say, the tool/cutting data updating unit 10 refers to data stored in the cutting scenario storage 11 which has been rewritten, thereafter updating corresponding data stored in the tool/cutting data storage 8. Knowledge obtained through an actual cutting can be reflected on a following cutting owing to above-mentioned data updating function, which means that a learning function can be acquired through the actual cutting.” Paragraph 0052; Rogers: “In some examples, the action can include automatically determining, based on the received data and historical output data as well as historical operator behavior data, tool paths and strategies for machining a particular 3D geometry. In such an example, the CAM program 112 can account for various factors, including whether a set of parameters broke any cutting tools, induced spikes in spindle load, or executed within a predetermined period of time.” Paragraph 0126; “The proposed method includes learning from historical data and adjustments, improving efficiency and accuracy of jobs executed by a particular CNC machine by tailoring NC programs and operating parameters to the CNC machine.” Paragraph 0021; “In some implementations, the CAM program 112 can automatically determine data to be output by the CNC machine 120. For example, the CAM program 112 can determine, based on various factors including historical use data or current operating parameters of the CNC machine 120, what data to cause the CNC machine 120 to output. The CAM program 112 can also use default settings or data gathering profiles to determine what data the CNC machine 120 should output.” Paragraph 0046; “For example, the software utility 124 can determine, based on various factors including historical use data or current operating parameters of the CNC machine 120, what data to cause the CNC machine 120 to output. The software utility 124 can also use default settings or data gathering profiles to determine what data the CNC machine 120 should output.” Paragraph 0057; “The software utility 124 can use historical data received from the CNC machine 120 to identify a machine event by comparing particular operating parameters and determining whether a threshold difference in a particular parameter value has occurred.” Paragraph 0059)
determining a machining workflow prediction in a computer aided manufacturing (CAM) environment based on the selected one or more sequences of machining types, the selected one or more tools, and determined one or more machining parameters, thereby leveraging historical data of a user’s prior selections for the determined machining workflow prediction to make an informed recommendation to the user. (Kadono: see the generation of information related to cutting as illustrated in figure 1; “A generation and processing of information related to cutting is to generate information in relation to the cutting (information related to cutting) such as a consumption amount of a tool, a period taken for the tool to reach a wear limit thereof (estimation), set-up data of the tool, a period taken for preparing for the cutting (estimation), a period taken for the cutting (estimation), and a cutting cost (estimation) etc. Thus, decided cutting method and information related to cutting are both stored in the cutting scenario storage 11 as cutting scenarios.” Paragraph 0041; Rogers: “In some examples, the action can include automatically determining, based on the received data and historical output data as well as historical operator behavior data, tool paths and strategies for machining a particular 3D geometry. In such an example, the CAM program 112 can account for various factors, including whether a set of parameters broke any cutting tools, induced spikes in spindle load, or executed within a predetermined period of time.” Paragraph 0126)
One of ordinary skill in the art would have recognized that applying the known technique of Kadono, namely, tool path data generation for a numerical controller machine tool, with the known techniques of Rogers, namely, processing machine data for a CNC system, would have yielded predictable results and resulted in an improved system.  Accordingly, applying the teachings of Kadono to generate machine parameters and other data for a CNC system with the teachings of Rogers to user various types of data for a CNC system would have been recognized by those of ordinary skill in the art as resulting in an improved CNC system (i.e., using various machine data for tool path generation for a CNC system of Kadono based on the teachings of using various machine data including historical data for tool path generation for a CNC system in Rogers).

Claim 2:
The cited prior art describes the method of claim 1, wherein the determined one or more machining parameters comprise at least one of: speed, feed rate, and motion pattern. (Kadono: see the decision of cutting speed as illustrated in figure 1; “The cutting scenario generator 9 executes two processes, one is to decide an optimal cutting method on the basis of data stored in the tool/cutting data storage 8 and also on the basis of feature data stored in the feature data storage 7, the other is to generate information related to cutting on the basis of the decided cutting method. A setting and processing of the cutting method is to search the tool/cutting data storage 8 on the basis of feature data for setting an optimal cutting mode, an optimal kind of tool to be used, and an optimal cutting condition etc. for each machining area, setting a feed pitch based upon finished surface roughness of a finished surface etc. of the workpiece when a repetitive cutting is requested in a specified cycle, on the other hand, continuously cutting machining area as many as possible when a common tool should be used in many machining area, thus deciding a cutting order for each machining area with considering a cutting efficiency. Here, the setting and processing of the cutting method can be much more easily and speedily executed when the machining area is further divided into a plurality of small area in accordance with the feature shape then above-mentioned cutting method is set for each small area.” Paragraph 0040)

Claim 3:
Kadono does not explicitly describe user preferences as described below.  However, Rogers teaches the user preferences as described below.  
The cited prior art describes the method of claim 1, wherein determining more accurate machining workflow prediction in comparison to a set of previous predictions is based on the execution of more models. (Rogers: “The CAM program 112 can then revise its record of how long the particular NC program takes to run. In some examples, the CAM program 112 uses machine learning models to detect patterns in machining strategies used and time predictions in order to provide better estimates whenever that type of tool path is created in the future. For example, if all machining strategies of type A seem to take 30% longer than predicted, the CAM program 112 can build that into the future predictions for the particular CNC machine 120.” Paragraph 0074; “Referring now to FIG. 3, the software utility 124 can provide formatted output data 127 to a remote analysis server 150 through the network 140. The remote analysis server 150 is communicatively connected to the computer 110 and can use one or more machine learning models to analyze data received from the software utility 124. The analysis server 150 can identify sub-optimal operating conditions of a CNC machine and determine whether a correction needs to be made to the tape file currently being run. For example, an operator may have chosen a sub-optimal setting for how the machine tool starts to engage with the stock, such as the ramp or lead-in moves performed by the machine tool. If the initial engagement between the cutting tool and the stock is too fast, the forces on the machine tool will be very high and there can be excessive wear on the cutting tool. The cut can however continue without causing catastrophic damage, and it is possible for the machine tool operator may ignore the transient problem. Using the data collected and a machine learning algorithm, the remote analysis server 150 can predict such problem areas of the toolpath and suggest more gradual ramps into the stock which will be less damaging.” Paragraph 0080; “Alternatively, the CNC machine 120 can simply be the machine tools and other manufacturing components that are controlled by the controller 122, and one or more remote computer systems, which are accessible by the computer 110 via the network 140, which can include Computer Aided Design (CAD) programs and Computer Aided Engineering (CAE) programs used to generate models that are input to and processed by the CAM program 112 and the post-processing program 115.” Paragraph 0034)
Kadono and Rogers are combinable for the same rationale as set forth above with respect to claim 1.

Claim 5:
Kadono does not explicitly describe user preferences as described below.  However, Rogers teaches the user preferences as described below.  
The cited prior art describes the method of claim 1, further comprising: 
determining a set of user preferences; and (Rogers: “An operator of the CNC machine 120 can intervene with execution of an NC program when necessary. For example, if the work piece is too hot and there is visible deflection of the cutting tool, the operator can increase coolant flow or reduce feed rate of the tool. In such an example, the software utility 124 can provide data to a remote analysis system 150 that determines, based on the operator's history of intervening at a particular tool path to decrease feed rate, that the NC program for the job should be altered to reduce feed rate at that portion of the tool path. In some examples, the remote analysis system 150 can determine, based on machine load, that the CNC machine 120 did not run at programmed speeds indicated by the tape file, and can automatically detect that human intervention occurred.” Paragraph 0117; “In some examples, the action can include automatically determining, based on the received data and historical output data as well as historical operator behavior data, tool paths and strategies for machining a particular 3D geometry. In such an example, the CAM program 112 can account for various factors, including whether a set of parameters broke any cutting tools, induced spikes in spindle load, or executed within a predetermined period of time.” Paragraph 0126)
associating the determined set of user preferences with machining tools. (Rogers: “An operator of the CNC machine 120 can intervene with execution of an NC program when necessary. For example, if the work piece is too hot and there is visible deflection of the cutting tool, the operator can increase coolant flow or reduce feed rate of the tool. In such an example, the software utility 124 can provide data to a remote analysis system 150 that determines, based on the operator's history of intervening at a particular tool path to decrease feed rate, that the NC program for the job should be altered to reduce feed rate at that portion of the tool path. In some examples, the remote analysis system 150 can determine, based on machine load, that the CNC machine 120 did not run at programmed speeds indicated by the tape file, and can automatically detect that human intervention occurred.” Paragraph 0117; “In some examples, the action can include automatically determining, based on the received data and historical output data as well as historical operator behavior data, tool paths and strategies for machining a particular 3D geometry. In such an example, the CAM program 112 can account for various factors, including whether a set of parameters broke any cutting tools, induced spikes in spindle load, or executed within a predetermined period of time.” Paragraph 0126)
Kadono and Rogers are combinable for the same rationale as set forth above with respect to claim 1.

Claim 6:
The cited prior art describes the method of claim 1, wherein determining a machining workflow prediction is based on determining energy-efficient toolpath having least number of movements, cutting operations, and cutting time, thereby reducing unneeded movements and cycle time combined with shortened tool lengths. (Kadono: “The cutting scenario generator 9 executes two processes, one is to decide an optimal cutting method on the basis of data stored in the tool/cutting data storage 8 and also on the basis of feature data stored in the feature data storage 7, the other is to generate information related to cutting on the basis of the decided cutting method. A setting and processing of the cutting method is to search the tool/cutting data storage 8 on the basis of feature data for setting an optimal cutting mode, an optimal kind of tool to be used, and an optimal cutting condition etc. for each machining area, setting a feed pitch based upon finished surface roughness of a finished surface etc. of the workpiece when a repetitive cutting is requested in a specified cycle, on the other hand, continuously cutting machining area as many as possible when a common tool should be used in many machining area, thus deciding a cutting order for each machining area with considering a cutting efficiency. Here, the setting and processing of the cutting method can be much more easily and speedily executed when the machining area is further divided into a plurality of small area in accordance with the feature shape then above-mentioned cutting method is set for each small area.” Paragraph 0040)

Claim 7:
Kadono does not explicitly describe user selections as described below.  However, Rogers teaches the user selections as described below.  
The cited prior art describes the method of claim 1, wherein database comprises historical data of user selections and their terminations, collected over a period of time. (Kadono: “Here, the output unit 23 plays a role as a cutting scenario output unit as set forth in claim 4, a motion data output unit as set forth in claim 6, and a database output unit as set forth in claim 10.” Paragraph 0051; “When data stored in the cutting scenario storage 11 is rewritten, data stored in the tool/cutting data storage 8 is updated by the tool/cutting data updating unit 10. That is to say, the tool/cutting data updating unit 10 refers to data stored in the cutting scenario storage 11 which has been rewritten, thereafter updating corresponding data stored in the tool/cutting data storage 8.” Paragraph 0052; “In this embodiment, the NC cutting program generator 19 is provided to generate an NC cutting program from tool path data which has been generated as mentioned above. The NC cutting program generator 19 is a process unit to generate a generally used NC cutting program (for example ISO format) on the basis of tool path data stored in the tool path data storage 14, wherein the generated NC cutting program is stored in the NC cutting program storage 20. The output unit 23 also indicates data stored in the NC cutting program storage 20 on the display apparatus, printing out such data by the printing apparatus, storing such data in the recording media such as the floppy disc etc. Therefore, the generated NC cutting program is stored in the recording media through which the NC cutting program will be able to be executed in another NC machine tool. Here, the output unit 23 also plays a role as a program output unit as set forth in claim 5.” Paragraph 0053; Rogers: “In some examples, the action can include automatically determining, based on the received data and historical output data as well as historical operator behavior data, tool paths and strategies for machining a particular 3D geometry. In such an example, the CAM program 112 can account for various factors, including whether a set of parameters broke any cutting tools, induced spikes in spindle load, or executed within a predetermined period of time.” Paragraph 0126)
Kadono and Rogers are combinable for the same rationale as set forth above with respect to claim 1.

Claim 8:
Kadono does not explicitly describe user history as described below.  However, Rogers teaches the user history as described below.  
The cited prior art describes the method of claim 1, wherein selecting one or more sequences of machining types is further based on a user's history of machining a pocket for the machine tool. (Kadono: see the feature data storage 6 as illustrated in figure 1; “The feature data extractor 6 is another process unit which recognizes a specific machining area in an area decided on the basis of geometry data stored in the geometry data storage 5, then extracting features in relation to a three-dimensional geometry of the workpiece within above-mentioned recognized machining area. An extraction and processing of the features comprises two processes, one is a simple geometry extraction that is a comparatively simple process so as to extract comparatively simple geometric elements for example a conical shape or a square pillar shape etc. of the workpiece which can be directly extracted from geometry data within above-mentioned recognized machining area, the other is an extraction of a feature shape of a free curved surface that is a little bit complicated process so as to extract the free curved surface etc. which cannot be directly extracted from geometry data within same area.” Paragraph 0036; Rogers: “The proposed method includes learning from historical data and adjustments, improving efficiency and accuracy of jobs executed by a particular CNC machine by tailoring NC programs and operating parameters to the CNC machine.” Paragraph 0021; “In some implementations, the CAM program 112 can automatically determine data to be output by the CNC machine 120. For example, the CAM program 112 can determine, based on various factors including historical use data or current operating parameters of the CNC machine 120, what data to cause the CNC machine 120 to output. The CAM program 112 can also use default settings or data gathering profiles to determine what data the CNC machine 120 should output.” Paragraph 0046; “For example, the software utility 124 can determine, based on various factors including historical use data or current operating parameters of the CNC machine 120, what data to cause the CNC machine 120 to output. The software utility 124 can also use default settings or data gathering profiles to determine what data the CNC machine 120 should output.” Paragraph 0057; “The software utility 124 can use historical data received from the CNC machine 120 to identify a machine event by comparing particular operating parameters and determining whether a threshold difference in a particular parameter value has occurred.” Paragraph 0059; “An operator of the CNC machine 120 can intervene with execution of an NC program when necessary. For example, if the work piece is too hot and there is visible deflection of the cutting tool, the operator can increase coolant flow or reduce feed rate of the tool. In such an example, the software utility 124 can provide data to a remote analysis system 150 that determines, based on the operator's history of intervening at a particular tool path to decrease feed rate, that the NC program for the job should be altered to reduce feed rate at that portion of the tool path. In some examples, the remote analysis system 150 can determine, based on machine load, that the CNC machine 120 did not run at programmed speeds indicated by the tape file, and can automatically detect that human intervention occurred.” Paragraph 0117; “In another example, the CAM program 112 can receive data indicating the amount of time the CNC machine 120 took to complete a particular job. The CAM program 112 can also determine whether the manual feed rate override was used, or the machine was stopped due to breakage of a cutting tool. If, in such an example, the machine did not need to be slowed or halted then the CAM program 112 can classify the cut as “successful.” Then, when the operator generates the NC program for a new job, the CAM program 112 can check for previous jobs which have been run using the same or a similar set up with the same cutting tool, the same stock material, etc. The CAM program 112 then compares the current feature set with all previous similar jobs which have been run, and if a similar job has been run “successfully” using a higher feed rate, the CAM program 112 can determine that the higher feed rate can be made available to the operator 130 as a recommendation. The CAM program 112 can also determine whether changing one or more of the parameters used by the CAM system resulted in “successful” cuts which executed in a shorter time than the parameters used by the operator 130 and then recommend similar changes to the parameters to the CAM operator.” Paragraph 0121)
Kadono and Rogers are combinable for the same rationale as set forth above with respect to claim 1.

Claim 9:
The cited prior art describes the method of claim 1, 
wherein the determined machining workflow prediction comprises predicted parameters for a tool;  (Kadono: see the generation of information related to cutting including estimation of tool consumption and tool wear and tool set-up as illustrated in figure 1; “A generation and processing of information related to cutting is to generate information in relation to the cutting (information related to cutting) such as a consumption amount of a tool, a period taken for the tool to reach a wear limit thereof (estimation), set-up data of the tool, a period taken for preparing for the cutting (estimation), a period taken for the cutting (estimation), and a cutting cost (estimation) etc. Thus, decided cutting method and information related to cutting are both stored in the cutting scenario storage 11 as cutting scenarios.” Paragraph 0041)
wherein the predicted parameters for a tool include at least one of: a tool style, a tool diameter, a cutting length, a shank diameter, and a tool radius. (Kadono: see the generation of information related to cutting including estimation of tool consumption and tool wear and tool set-up as illustrated in figure 1; “A generation and processing of information related to cutting is to generate information in relation to the cutting (information related to cutting) such as a consumption amount of a tool, a period taken for the tool to reach a wear limit thereof (estimation), set-up data of the tool, a period taken for preparing for the cutting (estimation), a period taken for the cutting (estimation), and a cutting cost (estimation) etc. Thus, decided cutting method and information related to cutting are both stored in the cutting scenario storage 11 as cutting scenarios.” Paragraph 0041)

Claim 10:
The cited prior art describes the method of claim 1, wherein the determined machining workflow prediction is transmitted to a user interface at the Computer aided manufacturing (CAM) used to program computer numerical control (CNC) machine for implementation by a user. (Kadono: “The motion data generator 17 is a process unit to generate motion data for directly driving a servo mechanism provided in the NC machine tool, generating motion data on the basis of received tool path data, outputting generated motion data to an operation unit 24 of the NC machine tool through the input/output interface 21, transmitting such motion data to the motion data storage 18. The motion data storage 18 stores all motion data generated by the motion data generator 17, while each operation unit 24 of the NC machine tool is driven on the basis of received motion data, whereby the workpiece is cut. Here, the motion data generator 17 plays a role as an executing unit as set forth in claim 7.” Paragraph 0044)


Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2001/0000805 (Kadono) in view of U.S. Patent Application Publication No. 2019/0018391 (Rogers) and further in view of U.S. Patent Application Publication No. 2008/0255684 (Wong).


Claim 4:
Kadono and Rogers do not explicitly describe a weight as described below.  However, Wong teaches the weight as described below.  
The cited prior art describes the method of claim 3, further comprising: assigning a weight to a previous prediction of the set of previous predictions. (Wong: “To tune the parameters of the membership functions optimally, the steepest descent method described in the third embodiment of the invention is applied. Through this method, the system would be able to adapt to different environment settings. The system would adjust its weights to minimize the error between the predicted and the actual outputs during the training process.” Paragraph 0047)
One of ordinary skill in the art would have recognized that applying the known technique of Kadono, namely, tool path data generation for a numerical controller machine tool, and the known techniques of Rogers, namely, processing machine data for a CNC system, with the known techniques of Wong, namely, setting machinability data using artificial intelligence, would have yielded predictable results and resulted in an improved system.  Accordingly, applying the teachings of Kadono to generate machine parameters and other data for a CNC system and the teachings of Rogers to user various types of data for a CNC system with the teachings of Wong to use various types of information for optimal machinability data selection would have been recognized by those of ordinary skill in the art as resulting in an improved CNC system (i.e., using various machine data for tool path generation including weighted data for a CNC system of Kadono based on the teachings of using various machine data including historical data for tool path generation for a CNC system in Rogers and the teachings of using weighted data in Wong).


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
U.S. Patent Application Publication No. 2009/0112354 describes performing a computer simulation to determine parameters for machining a workpiece.
U.S. Patent Application Publication No. 2014/0180465 describes generating a cutting region for a finished product to shorten cutting time.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER E EVERETT whose telephone number is (571)272-2851. The examiner can normally be reached Monday-Friday 8:00 am to 5:00 pm (Eastern).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Lo can be reached on 571-272-9774. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Christopher E. Everett/Primary Examiner, Art Unit 2116